 
Merger and Acquisition Contract
 
This agreement, dated as of Aug.31st, 2008, is made and entered into by two
parties at Heilongjiang Longmei Commercial Co., LTD.
 
1.
Transferor (hereinafter Part A): Heilongjiang Longmei Commercial Co., LTD

 
2.
The transferee (hereinafter Part B): Daqing Qingkelong Chain Commerce&Trade Co.,
Ltd.

 
Legal representative: Zhuangyi Wang
 
For
 
3.
(1) Party A is Heilongjiang Longmei Commercial Co., LTD (hereinafter Longmei),
hold 100% property of the company.

 
(2) Party A is willing to transfer the operation right, effective assets and
inventory of Longmei to Party B, Party B agreed to receive the operation rights,
assets and inventory.
 
In that way, Party A and Party B enter into the terms as follow:
 
Article 1 Target Company
 
Longmei is an enterprise entity set up continues to exist according to Chinese
law and a limited liability company controlled by Party A


Article 2 Operation Assets and inventory transferred
 
2.1 Party A transferred operation rights of Longmei to Party B. Party A make
sure the properties include:
 
(1) Longmei and relevant materials and certificates of ownership of power
supply, water supply facilities and other public facilities;
 
(2) From the setup day of Longmei, it has all the original copies of approvals,
licenses, permits, taxes, etc. that all ordinary legal business required
according to business certificate.
 
1 / 5

--------------------------------------------------------------------------------


 
(3) Till Aug.31st, 2008, Party A should transfer operation right of Longmei to
Party B.
 
(4) Till Aug.31st, 2008, Party B will take over all properties of Party A.
 
(5) Till Aug.31st, 2008, Party B will take over all current inventory of Party
A.
 
(6) Till Aug.31st, 2008, Party B will take over part of employees of Party A,
after that their wages will be undertook by Party B.
 
2.2 As agreed by two parties, Party B will undertake all operating losses or
profits of Longmei after Aug.31st, 2008. Before (including) that day, all of the
claims, debts, operating losses or profits will be taken by Party A.
 
Article 3 Transference price and payment
 
3.1 As agreed by both parties, the transference price (hereinafter “Payment”) of
operating rights, properties and inventory of Longmei is RMB 22,740,000.
 
3.2 Party B agrees to deposit the Payment into bank account in several periods
according to terms as follows:
 
(1) RMB 100,000, first payment will be paid to Party A in 15 days from signing
date as deposit.
 
(2) Second payment should be paid after two parties transfer properties and
inventory of Target Company and finish related to industrial and commercial
registration procedures changes. If any party fails to fulfill relevant duties,
it will be regarded as a breach of obligations, and will bear the liability for
breach of contract in accordance with Article VI of this Agreement.
 
3.3 Affirmation of Transference Date
 
3.2, Article 2 of this agreement defines the date that Party B finished all
relevant procedure changes with the help of Party A will be transference date.
 
(1).Party A should give relevant properties and materials to Party B in
accordance with 2.1 under the agreement.
 
(2)Party A guarantees clear all debts of the Target Company to outsiders before
the commercial registration procedure changes finished
 
2 / 5

--------------------------------------------------------------------------------


 
If any party fails to fulfill relevant duties, it will be treated as breach of
obligation under the contract. According to Article 6 under the agreement, the
party will bear the liability for breach of contract.
 
3.4 The cost incurred in processing the transfer of various operation rights and
assets delivery ruled in Chinese laws will be undertook by Party A in accordance
with relevant laws and regulations.
 
 Article 4 Warranty 
 
4.1 Legal qualification
 
（1）Party A guarantees Longmei is set up and continues to exist effectively
according to Chinese laws, with all governmental business licenses, certificates
and permits required for normal legal operation according to its business
certificate.
 
（2）Party A guarantees the operation right transferred to Party B is legal
operation right according to Article 2.1 in the agreement and has effective
arrangement right to the transferred operation right this time. Party A
guarantees there is no mortgage or other security rights related to the
transferred operation right this time, and is free to any recourse of the third
party. Otherwise, party A will undertake all economic and legal
responsibilities.
 
（3）Both parties own the right of establishing and implementing this agreement,
and guaranteeing this agreement is legally binding on both parties. Both parties
have already gained necessary authorities to sign and implement this agreement,
and the representatives signed on this agreement has already gained authority to
sign it, which has legal binding force.
 
 4.2 Financial Issues
 
（1）Party A has already fully, honestly and accurately disclosed relevant
information of the company to Party B, and guarantee company assets and debts
information relating to this agreement is true, completed and exhaustive without
any misleading statements.
 
（2）Party A never did any misleading or untruthful statements to Party B about
company’s assets situation, operation situation or operation future.
 
3 / 5

--------------------------------------------------------------------------------


 
4.3 Company Assets
 
（1）Party A guarantee that it is not involved in any outstanding and probably
occurred litigation, arbitration, administrative punishment or other legal
proceedings that would make the property of Party B blinded or adverse impact to
obligations that undertook by Party B in this agreement.
 
（2）Party A ensure there is no other right to company properties by any third
party, no potential right disputes, no any compulsory acquisition, seizure,
requisition, development proposals, notices, orders, decisions, judgments and so
on from administrative and judiciary departments to these assets.
 
（3）Party A guarantee all the electricity and water facilities can be put into
normal use on the transference date without any debt disputes
 
 4.4 Contract
 
（1）Party A declared it has already notify and show Party B all contracts that
company is involved or ready to involved before signing the agreement.
 
（2）Besides the contracts mentioned in last article, company don’t have any other
obligations of, or abnormal trading contracts, agreements, etc.
 
4.5 Party A guarantees all operation of Target Company comply with requirements
of relevant rules and obligations of the country before transference date.  
 
Article 5: Obligations of Both Parties
 
5.1
Party B should make sure pay Party A at agreed price and date according to this
agreement as well as legal resource of the fund.
     

5.2 
Party A transfer operation right, deliver assets, inventory and staff to Party B
at agreed price and date according to this agreement.



Article 6 Breach of Obligation
 
6.1 After signed this agreement, if any party lost promise or fails to fulfill
obligations under this agreement and does not take effective remedial measures
within ten (10) days after receiving the other party’s written notice, the
non-defaulting party is entitled to terminate the contract in written notice to
defaulting party. Moreover, whether non-defaulting party decides to terminate
the obligation of the agreement, defaulting party has to undertake the liability
according to Article 6.2 in this agreement.
 
6.2 If Party B fails to fulfill obligations in this agreement, it has no right
to ask Party B to return deposit. If Party B fails to fulfill obligations in
this agreement, it should pay twice deposit. Any party would pay liquidated
damages to the other party for breach of the agreement which is RMB 2,000,000.


4 / 5

--------------------------------------------------------------------------------


 
Article 7 Applicable laws and dispute settlement
 
7.1 This agreement conclusion and fulfilling is applicable to Chinese laws and
follow Chinese laws.
 
7.2 Any dispute produced from this agreement or related to this agreement
between Party A and Party B should be settled with friendly negotiation. If it
can’t be settled in 60 days from the date of dispute, any party has the right to
propose to Daqing City People’s Court.
 
Article 8 Other
 
8.1 Before the disclosure of operation right transference and properties
delivery in accordance with relevant regulations, both parties involved in this
operation right transference and properties delivery has the obligation of
confidentiality to all issues referred in this agreement. If there is any
consequence due to leakage by people from any party, it should bear all
responsibility of it.
 
8.2 If any or many provisions under this agreement are regarded as invalid,
illegal or unenforceable in applicable laws, the validity and enforceability of
other provisions in this agreement will not be effected or weakened.
 
8.3 Four original copies of this Agreement by Party A and Party B holding two
originals have the same legal effect. Any unaccomplished matters will be
negotiated and solved with both parties.
 
8.4 Both parties agree to enter into any further contract of operation right and
properties transference for cancelling industrial and commercial registration
and properties delivery. The agreement will prevail if there is any difference
between the contract and the agreement.


Signed by both parties：
 
Party A：Heilongjiang Longmei Commercial Co., LTD
 
Party B：Daqing Qingkelong Chain Commerce&Trade Co., Ltd.
 
Legal Representative：Zhuangyi, Wang
 
Aug.31st, 2008


5 / 5

--------------------------------------------------------------------------------


 